--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.13
 
[ex10_13-001.jpg]

Dana Reed
Co-CEO
Pan-African Investment Company, LLC
52 Vanderbilt Avenue
New York, NY 10017
 
RE:      MEMORANDUM OF UNDERSTANDING REGARDING TRUNITY HOLDINGS INC. AND PIC
PARTNERS


Dear Ms. Reed:


This Memorandum of Understanding, or MOU, dated April 17, 2013, is intended to
summarize our understanding with respect to the arrangement between Pan-African
Investment Company, LLC (“PIC”), on the one hand, and Trunity Holdings, Inc.
(“Trunity”) on the other hand, in connection with the introduction of Trunity’s
educational offerings to countries located on the African continent (each of PIC
and Trunity may be referred to as a “Party” or collectively as the
“Parties”).  Both PIC and Trunity seek to improve the quality of education on
the African continent which both parties believe will subsequently improve the
general quality of life and believe Trunity’s learning management system and
platform provide that opportunity and want to work together to introduce it to
as many countries in Africa as possible.


Notwithstanding any other provision of this MOU to the contrary, this MOU, and
any contractual obligations contemplated by the MOU shall only become effective
upon the execution of a definitive stock subscription agreement totaling not
less than SEVEN HUNDRED AND FIFTY THOUSAND US DOLLARS ($750,000) by PIC, or a
designated affiliate, in Trunity stock (the “Trunity Purchase Agreement”) which
execution is intended to occur contemporaneously with the execution of this MOU
(the “Effective Date”).  If the Trunity subscription agreement is not executed,
this MOU shall be null, void, and of no further force or effect.
 
 
 

--------------------------------------------------------------------------------

 
 
The terms of the arrangement:
 
1.           Exclusivity - For a period of seven (7) years from the Effective
Date of this MOU, PIC shall have the exclusive right to introduce Trunity’s
services to the governments of each of the countries on the African
continent.  Such introductions shall be made for the purpose of improving,
modernizing, and providing a sustainable education platform for African
countries.  The list of such countries where an introduction has been made (an
“Introduced Country” or in the plural “Introduced Countries”) shall be recorded
in Schedule A which shall be amended from time to time to include all such
countries where PIC shall be entitled to compensation in accordance with the
provisions hereof.  Introduced Countries will also include any country which PIC
has identified as a viable future target for Trunity services and has presented
a reasonably detailed plan for delivering Trunity services to that
country.  Trunity agrees that it will not seek to work with any countries in
Africa outside of its relationship with PIC provided, however, that unless a
Joint Venture is formed as per Section 5 below, PIC or a designee of PIC must
reasonably be able to perform the services reasonably required by Trunity to
manage any African country relationship in order for such a country to become an
Introduced Country under this MOU.
 
2.           Compensation - For all Introduced Countries in which Trunity
secures contracts for its services, PIC shall receive 7% of Gross Revenue paid
to Trunity (“Introduction Fee”) provided that the Introduced Country engages
Trunity after PIC’s introduction and for so long as Trunity’s services are
offered within the Introduced Country.
 
3.           Adjustments - All of the terms of this MOU, including compensation,
are subject to adjustment if it is reasonably determined by the Parties that
applying such term(s) would be unconscionable if implemented or would cause
either Party undue harm.
 
4.           Definition of Gross Revenue – Gross Revenue is defined as all
compensation received by Trunity, or its affiliates, in respect of Trunity’s
services in an Introduced Country less all reasonable and customary,
out-of-pocket expenses actually incurred by Trunity directly related to securing
the contract for services in such Introduced Country.  Expenses incurred in
performing contracts in Introduced Countries will not be taken into account in
the calculation of Gross Revenue.
 
5.           Joint Ventures/Responsibilities - The Parties will enter into Joint
Ventures for delivering Trunity services to Introduced Countries if the Parties
determine it is advantageous to do so.  For each Joint Venture created, the
individual material terms including budgets, expenses, compensation, strategy
and responsibilities, will be negotiated in good faith by the Parties on a case
by case basis.  For the avoidance of doubt, in Introduced Countries where a
Joint Venture is established between the Parties, the Introduction Fee will not
be due and all compensation matters will be addressed in the Joint Venture
agreement.
 
As for responsibilities between the Parties generally, PIC will focus on
existing relationships and developing relationships with African countries
seeking to improve their educational systems and then develop optimal structures
for introducing Trunity’s services to such countries.  Trunity will focus on
technology, operations and successfully delivering services to the Introduced
Countries and then supporting the implementation of their platform.
 
6.           Tax Treatment - Trunity has not represented or indicated to PIC the
tax treatment associated with matters discussed in this MOU and has recommended
that PIC seek the advice of its own tax counsel.  Without limiting the
generality of the foregoing, each party shall be responsible for all federal,
state and local income taxes, withholding, excise taxes, penalties and/or
interest associated with the services provided in Introduced Countries.
 
 
2

--------------------------------------------------------------------------------

 
 
7.           THE MATTERS DESCRIBED IN THIS MOU SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF DELAWARE,
WITHOUT REGARD TO OR APPLICATION OF ITS CONFLICTS OF LAWS PRINCIPLES.  EACH OF
PIC AND TRUNITY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THE MATTERS DESCRIBED IN THIS MOU OR
FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF.
 
8.           Each party hereto irrevocably submits to the exclusive jurisdiction
of the courts of the State of Delaware and the United States District Court for
Delaware for the purpose of any suit, action, proceeding or judgment relating to
or arising out of this Agreement and the transactions contemplated hereby.  Each
of the parties hereto irrevocably consents to the jurisdiction of any such court
in any such suit, action or proceeding and to the laying of venue in such
court.  Each party hereto irrevocably waives any objection to the laying of
venue of any such suit, action or proceeding brought in such courts and
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum.
 
9.           The invalidity or unenforceability of any provision of this MOU
shall not affect the validity or enforceability of any other provision of this
MOU, which shall remain in full force and effect.  If any covenant contained in
this MOU should be deemed invalid, illegal or unenforceable because its scope is
considered excessive, such covenant shall be modified so that the scope of the
covenant is reduced only to the minimum extent necessary to render the modified
covenant valid, legal and enforceable.
 
10.         This MOU, constitutes the complete embodiments of the entire
arrangement and understanding between PIC and Trunity related to the subject
matter hereof and supersedes and preempts any prior or contemporaneous
memoranda, understandings, agreements, or representations by or between PIC and
Trunity relating to the provision of Trunity services to African countries.  No
amendments or supplements to the arrangement described in this MOU may be made
except by a writing signed by all parties.  Nothing in this MOU, express or
implied, is intended to confer upon a third party any rights or remedies under
or by reason of the arrangement described in this MOU.
 
11.         This MOU may be executed in separate counterparts, any one of which
need not contain signatures of more than one party, but all of which taken
together will constitute one and the same document.  Counterparts delivered by
facsimile or electronic mail shall be deemed the same as delivery of an original
counterpart.
 
12.         Except as provided herein, the waiver by either party of the other
party’s prompt and complete performance, or breach or violation, of any aspect
of the arrangement described in this MOU shall not operate nor be construed as a
waiver of any subsequent breach or violation, and the failure by any party to
exercise any right or remedy which it may possess under the arrangement
described in this MOU shall not operate nor be construed as a bar to the
exercise of such right or remedy by such party upon the occurrence of any
subsequent breach or violation.
 
 
3

--------------------------------------------------------------------------------

 
 
Please indicate your understanding and acceptance of the matters described in
this MOU by signing in the appropriate space below, whereupon this MOU will
constitute a binding agreement among each of PIC and Trunity.
 
Sincerely,
         
Terry Anderton
   
CEO
   
Trunity Inc.
   

 
Agreed to and accepted as of the date set forth below.
 
Pan-African Investment Company, LLC
  By:      Date:     

 
4 

--------------------------------------------------------------------------------